Notice of Pre-AIA  or AIA  Status
The amendment filed on XXX has been entered and fully considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11-29-21 has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Li and Sato disclose a touch sensor as discussed in the previously rejection, however the claims have been amended to include the limitations “dummy blocks that connect the dummy patterns, each of the dummy blocks extending only between two neighboring dummy patterns of the dummy patterns, wherein the dummy patterns have inflected portions or bent portions, and the dummy blocks are connected with the inflected portions or the bent portions of the dummy pattern.”
Trauernicht teaches dummy blocks that connect the dummy patterns (eg. as discussed regarding claim 7), however fails to teach or suggest wherein each of the dummy blocks extending only between two neighboring dummy patterns of the dummy patterns (instead, as seen in Fig. 5, the dummy blocks extend to connect multiple dummy patterns).

Kim et al. (US 2018/0059837) discloses a touch sensor wherein a mesh pattern (seen in Fig. 4) includes blocks (220) that connect the patterns (220 connect 210), each of the blocks extending only between two neighboring patterns (seen in Fig. 4, each 220 only extends between neighboring patterns 210), wherein the patterns have inflected portions or bent portions (in a “zigzag” shape as seen in Fig. 4), and the blocks are connected with the inflected portions or the bent portions of the pattern (as seen in Fig. 4, 220 attaches to the bent portions of each 210).
Sato teaches that the dummy electrodes are cut from the mesh structure (as discussed previously, and seen in Fig. 11), and so the combination of Sato and Kim would provide dummy patterns with each of the dummy blocks extending only between two neighboring dummy patterns.

However, as the applicant argues on pages 7 and 8 of the remarks, Li is specifically directed towards electrode pattern regions with different pattern densities, and so is not combinable with Sato, which specifically uses the same mesh pattern to improve the visible qualities of the touch sensor.

Kim et al. (US 2013/0341070) teaches a touch sensor wherein electrodes include a connecting potion devoid of slits and a mesh structure (eg. as seen on the left side and bottom of Fig. 7, electrodes 210 and 220 have large solid sections), and dummy patterns (the central region 230 in Fig. 7) that are formed with the same pattern as the electrodes (eg. using the same mesh conductor lines).
However, the connecting portions of Kim do not “extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes” and are instead only on one edge of the sensor (eg. the left and right edges of each electrode).

Therefore, each of the currently cited references fails to teach or suggest “connecting portions integrally connected with the second sensing electrodes neighboring each other, the connecting portions disposed at the same level as a level of the second sensing electrodes to extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes, the connecting portions having a solid structure devoid of slits and a mesh structure therein” and “dummy patterns disposed between the sensing electrodes by a pattern period corresponding to the pattern period of the electrode lines included in the sensing electrodes” when combined with each of the other currently cited claim limitations.

Claims 2-7, and 9-14 are dependent upon claim 1, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691